Blandford, Justice.
There are several assignments of error in the record. The plaintiff in the court below relied upon the following writing to show the contract between herself and the railroad company:
“ Station No. 23, October 15,1881.
“Beceived from J. D. Collins, in good order, the following articles for shipment to W. P. Jackson, Cedar Keys, Pla.: 1 bdl. bedding.
Name: Care B. B. agt., Callahan.
(Signed; D. M. Mitchell, Agt.”
The defendant proposed to show by the agent the meaning of the words in said writing, “ Care R. R. agt., Callahan.” This the court refused to allow; and this is the first assignment of error.
1. Whether a railroad company is liable to carry or transport goods to a point of destination over and beyond the terminus of its road, depends upon the contract between the parties.
This contract may be either express or implied, but it is always necessary to ascertain what is the contract between the parties. If the contract is in writing and there be ambiguity about the same, then parol evidence is admissible to explain the meaning of the ambiguity; not to vary the writing, but for the purpose of ascertaining its meaning. This writing, as it appears to us, is ambiguous. The words therein, “ Care R. It- agt., Callahan,” were certainly in*380serted for some purpose or object; they had some meaning; and what was the meaning? We think that it was competent for the defendant to show the meaning of these words by parol evidence; and if it appeared from such testimony that the words meant that the goods were to be delivered to a railroad agent of another road at Callahan, and that the defendant was only bound for such delivery, then we think the ambiguity would be explained, and there would be no liability upon the railroad company. So we think that the ruling of the court on the second ground of the motion for new trial, upon this point, was error. Falvey vs. Ga. R. R. 76 Ga. 597; 28 Id. 548; Code, §2070.
2. The witness, Mitchell, had testified that Collins, the shipper, did not disclose that he was agent for his wife, Mary A. Collins, at the time the shipment was made, and that Collins had stated at the time, that if the goods were lost, the company would have to pay him $25. The charge of the court, as complained of in the 12th ground of the motion for new trial, annihilated this evidence. This testimony was proper to be considered by the jury in ascertaining the value of the goods lost, if for no other purpose, and the court, by its instructions to the jury, withdrew from their consideration this evidence.
3. It is alleged by the plaintiff in error that the verdict is contrary to law and evidence ; and it appears from the record that, in estimating the plaintiff’s damages, the jury found an amount over and above the value of the bedding; that is, they found the value of certain wearing apparel, which, it is alleged, was wrapped up with the bedding. We do not think the jury were justified in finding the value of this wearing apparel. By the terms of the receipt given by the defendant to the plaintiff, the goods to be transported were one bundle of bedding, and to allow a recovery for the value of other articles would seem to go beyond the contract between the parties. The railroad company only agreed to transport one bundle of bedding-*381There was no agreement to transport wearing apparel, and it does not appear that the articles of wearing apparel sued for and recovered in this case were mentioned to the agent of the railroad company, or that he knew that the same were embraced in the bundle of bedding. So we think that the verdict was wrong in this respect and contrary to law, and the court was wrong in thus ruling upon that point.
These are the three material assignments of error. No others need be considered by this court, and from what has been said, a new trial must necessarily result.
Judgment reversed.